IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-82,953-01


              EX PARTE PAUL EDWARD CHARBONNEAU, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. 1216154-A IN THE CRIMINAL DISTRICT COURT NUMBER FOUR
                         FROM TARRANT COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: FEBRUARY 3, 2016
DO NOT PUBLISH